— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of drug use and a family reunion violation. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as it has been demonstrated that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Scott v Fischer, 95 AD3d 1576 [2012]; Matter of Jackson v Prack, 89 AD3d 1297 [2011]).
Rose, J.E, Lahtinen, Malone Jr., Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.